Citation Nr: 0403602	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for residuals a head 
injury.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran requested a hearing to be held at the RO, but did 
not appear for a hearing scheduled in August 2003.  

The Board notes that, in November 2003, additional evidence 
was received pertaining to the claim of entitlement to 
service connection for bilateral hearing loss.  This evidence 
was not accompanied by a waiver of initial consideration by 
the agency of original jurisdiction (RO).  However, effective 
February 22, 2002, the provisions of paragraph (c) of 38 
C.F.R. § 20.1304 were removed, so as to provide that such a 
waiver is no longer necessary for the Board to consider such 
evidence in the first instance.  See 67 Fed. Reg. 3,099 (Jan. 
23, 2002) (codified at 38 C.F.R. §§ 19.31, 1937, 20.1304).  
Moreover, inasmuch as this evidence supports the veteran's 
hearing loss claim, warranting the grant of that claim, the 
Board has considered it herein in the first instance and 
determined that this action is not prejudical to the veteran.  
See also Bernard v. Brown, 4 Vet. App. 384 (1993). 

Additional evidentiary development is required as to the 
claim of entitlement to service connection for hepatitis, as 
will be further explained in the Remand portion of this 
decision.




FINDINGS OF FACT

1.  The service medical records and separation examination 
report of 1967 are negative for any complaints, findings, or 
diagnosis of a left knee disorder or for residuals of a head 
injury.  

2.  The record includes evidence of currently diagnosed 
hearing loss, meeting the threshold requirements of 38 C.F.R. 
§ 3.385, as well as an opinion that this hearing loss is at 
least as likely as not secondary to acoustic trauma which the 
veteran sustained during service.  

3.  The evidence is at least in relative equipoise as to the 
matter of whether bilateral hearing loss was incurred in 
service.

4.  The evidence reflects that the veteran underwent post-
service left knee surgery approximately 20 years following 
service; there is no evidence of chronicity of a left knee 
disorder since service or competent evidence etiologically 
linking any post-service left knee problems to service.  

5.  There are no currently diagnosed conditions related to a 
head injury claimed to have been sustained during service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Giving the veteran the benefit of the doubt, bilateral 
hearing loss was incurred in service, warranting the grant of 
service connection.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2003).

3.  A head disability, including residuals of a head injury, 
was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, in correspondence from the RO dated 
in July 2001 and in the August 2002 Statement of the Case.  
Moreover, in the January 2002 rating action, the veteran was 
informed of the basis for the denial and of the nature of the 
evidence that would be required in order to allow the claim.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board has carefully reviewed the veteran's claims file to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation.  There is no 
indication of outstanding relevant evidence.  The 
representative has submitted written argument regarding the 
merits of the issues on appeal, with no indication that there 
is relevant evidence which has not been secured.  In view of 
the foregoing, the Board finds that a remand for additional 
notification would serve no useful purpose, and would only 
serve to delay a final decision in this matter.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file.  There is no indication of any outstanding, pertinent 
medical evidence, nor is there any indication that 
outstanding Federal department or agency records exist which 
should be requested, aside from those requested in the 
Remand, below.  The record does not reflect that the veteran 
has been afforded a VA medical examination in connection with 
his claims.  However, inasmuch as the service medical records 
do not show any evidence of the claimed disorders, aside from 
hepatitis (for which an examination has been ordered), the 
Board finds that a current medical examination is not 
necessary to decide this appeal.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claims.  As VA 
has fulfilled the duty to assist and to notify, the Board 
finds that no additional action is necessary.  Because there 
is no indication that there is any further evidence relevant 
to the claims of a left knee disorder, bilateral hearing 
loss, and for residuals of a head injury, any deficiency in 
the VA's effort to comply with the VCAA is not prejudicial to 
the veteran and is harmless error.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

The service medical records show that, on enlistment, the 
veteran had no hearing deficit in the left ear.  The only 
indication of any hearing deficit was shown in the right ear 
at 4,000 Hertz, which was evaluated as 30 decibels.  There is 
no documentation of any head or knee injury during service.  
The September 1967 separation examination report shows that 
there were no abnormalities of the head, knee, ears, or 
liver.  Audiological examination revealed no hearing deficit 
of the ears bilaterally, as hearing acuity thresholds were at 
10 decibels or less, bilaterally, at all tested frequency 
levels.  The veteran denied having residuals of a head injury 
or hearing loss.

VA medical records dated from 1992 to 2001 are on file.  A 
March 1992 record makes reference to a left knee middle 
implant, 2 years previously.  A March 2001 record indicates 
that the veteran was status post knee surgery 12 years 
previously, for hyperextension.  

Service connection for hepatitis, a left knee disorder, 
bilateral hearing loss, and residuals of a head injury was 
denied in a January 2002 rating decision. 

In his October 2002 substantive appeal, the veteran indicated 
that he suffers from fatigue due to hepatitis, and cannot 
donate blood.  He indicated that he sustained left knee and 
head injuries in service in a vehicle crash while stationed 
in Fort Hood, Texas.  He indicated that he suffers from 
hearing loss due to acoustic trauma from weapons firing in 
service.

Most recently, the veteran submitted private medical evidence 
pertaining to his hearing loss claim.  The evidence consist 
of a VA audiology record dated in November 2003, at which 
time the veteran complained not being able to hear a watch 
tick or a telephone ring.  He provided a history of noise 
exposure from firearms, tanks, and artillery during service, 
explaining that he had experienced progressive hearing loss 
and intermittent hearing loss since then.  Testing revealed 
asymmetrical, high-frequency sensorineural hearing loss.  
Right ear hearing loss was described as moderate to profound 
starting at 3,000 hertz, and left ear hearing loss was 
described as moderate starting at 3,000 hertz.  The examiner 
opined that the veteran's hearing loss was at least as likely 
as not secondary to acoustic trauma sustained during active 
duty.  

III.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all the 
evidence, including that pertinent to service, establishes 
that the claimed disability was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not be demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  

IV.  Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss, a left knee disorder, and for 
residuals of a head injury.  In order for the claimant to 
prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
(or in certain circumstances, lay evidence) of in-service 
occurrence or aggravation of disease or injury; and medical 
evidence of a nexus, or etiological connection, between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The service medical records contain no reference to any left 
knee or head injury or of any complaints treatment or 
diagnosis of either claimed condition.  Also of significance, 
there is no current evidence of any head injury or residuals 
of head trauma, as shown by the pertinent medical evidence on 
file, consisting of VA treatment records from 1992 to 2001.  

Similarly, there is no currently diagnosed disability of the 
left knee, although the medical evidence references post-
service left knee surgery in approximately 1990.  Certainly, 
post-operative status of the knee is recognized as a 
condition which may lead to disabling manifestations, but the 
competent evidence of record does not support any link 
between the surgery apparently performed on the knee many 
years after service, and any injury to that knee in service.

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The Board acknowledges that the veteran is 
competent to relate that he was involved in an automobile 
accident in service, which resulted in trauma to his head and 
knee.  However, whether any such injuries resulted in 
permanent, chronic disability is a medical issue, and the 
present record, showing a negative separation examination and 
no medical indications of post-service continuity of any head 
or knee disorder, belies a causal connection between the 
injuries described by the veteran and any current disability.  
Accordingly, the appeal must fail, and the claims for a left 
knee disorder and for residuals of a head injury may be 
denied on this basis alone.  

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claims of entitlement to service connection for a 
left knee disorder, and for disability resulting from a head 
injury.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
Accordingly, these claims are denied.

As to the hearing loss claim, arguably, slight hearing 
deficit in the right ear at the 4,000 hertz level was shown 
by the 1964 enlistment examination report.  The service 
medical records were otherwise negative for any complaints or 
evidence of hearing loss during service, and the 1967 
separation examination shows no hearing deficit in either 
ear.  

The Board has no reason to doubt the veteran's assertion that 
he was exposed to noise from weapons fire in service, and the 
veteran gave an account of this history during a VA 
audiological evaluation conducted in November 2003.  The 
November 2003 VA record reflects that the veteran has 
currently manifested hearing loss which meets the threshold 
requirements of 38 C.F.R. § 3.385 (2003).  Finally, the 
November 2003 VA record also included a medical opinion 
stating the veteran's hearing loss was at least as likely as 
not secondary to acoustic trauma sustained during active 
duty.  

In light of the aforementioned evidence, the Board finds that 
the credible and probative evidence is at least in relative 
equipoise as to whether the veteran's bilateral hearing loss 
was incurred in service.  Resolving reasonable doubt in favor 
of the veteran, the Board finds that service connection is 
warranted for bilateral hearing loss.  This benefit sought on 
appeal may accordingly be granted.


ORDER

Entitlement to service connection for a left knee disorder 
and for residuals of a head injury is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.  



REMAND

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision as to the claim of 
entitlement to service connection for hepatitis.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The record reflects that the veteran was hospitalized from 
December 1965 to January 1966 due to a 3-week history of 
intermittent vomiting, nausea, and weakness.  An impression 
of hepatitis, etiology unknown, probably infectious, 
anicteric, suspected but not proven, was made.  

A June 1998 VA medical record revealed that the veteran had 
been tested for hepatitis A and was looking for the results 
of his test to see whether he needed a shot.  There is no 
further mention of the test results.  The Board believes that 
a search of VA medical records should be undertaken to locate 
any post-service testing for hepatitis, and the results 
thereof.  The Board also believes that a VA examination is 
warranted in this case, inasmuch as hepatitis was apparently 
treated during service.  See 38 U.S.C.A. § 5103A (West 2002).

Although further delay is regrettable, the Board finds that, 
in order to ensure full compliance with due process 
requirements, further development is necessary. Accordingly, 
it is the decision of the Board that the case be REMANDED to 
the RO for the following action:

1.  The veteran should be contacted and 
requested to identify as specifically as 
possible the dates and places of any post-
service treatment or testing for hepatitis.  
Any additional evidence or information provided 
by the veteran should be associated with the 
file, and any indication from the veteran that 
he has no additional evidence, information, or 
argument to present should be documented for 
the record.  If the veteran provides additional 
information in the form of the names, 
addresses, and approximate dates of treatment 
by any health care providers, VA or non-VA, who 
have treated him for his claimed hepatitis, he 
should execute any necessary authorizations, 
and the named health care providers should be 
contacted and asked to provide copies of all 
clinical records documenting their treatment.

2.  The RO should specifically request any VA 
medical records of testing for hepatitis dated 
from 1990 forward.  The RO should also 
specifically attempt to obtain the results of 
hepatitis testing apparently undertaken in July 
1998 at the VA facility in Sepulveda, CA.

3.  Following attempts to obtain any additional 
evidence regarding the veteran's claimed 
disability, hepatitis (or residuals thereof), a 
VA examination should be scheduled.  The 
examiner should initially identify the 
veteran's reported symptoms, undertake any and 
all necessary studies and testing, and diagnose 
any currently manifested evidence of hepatitis.  
The examiner should then provide an opinion as 
to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran has hepatitis, or 
residuals of hepatitis, which is etiologically 
related to his time in military service, 
specifically, hepatitis which was treated from 
December 1965 to January 1966, or whether such 
a diagnosis or etiology is unlikely (i.e., less 
than a 50-50 probability).  A written rationale 
and bases should support all conclusions.  It 
is critical that the claims folder be made 
available to the examiner in conjunction with 
the examination.  

4.  Finally, the RO should readjudicate the 
claim, with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse, the veteran should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable period of time within 
which to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



